Exhibit 10.47

 

EQUIPMENT FINANCE AGREEMENT

 

American Express Business Finance Corporation (“Secured Party”)

600 Travis Street, Suite 1300

Houston, TX  77002

PHONE  800-745-9292        FAX  866-878-7866

 

Agreement Number:  412209/809094

 

A. Debtor:

Supplier:

 

Schlotzsky’s Inc.

See attached invoice(s) or equipment list for Supplier information

 

203 Colorado Street

 

 

Austin, TX 78701

 

 

(512) 236-3620

 

 

 

B.                                    Collateral (Quantity, Description & Serial
No.)

See attached invoice(s)  or equipment list (“Collateral”)

Location: 203 Colorado Street, Sustin, TX  78701

 

C.                                    Schedule of Payments:

 

Initial Term (In Months):

60

Total Number of Payments:

60

Amount of Each Payment ($):

10,186.11

Total Initial Payment ($):

10,586.11

First ($):

10,186.11

Last ($):

0.00

Doc. Fee ($):

200.00

Deposit ($):

0.00

 

D.                                    DISCLAIMER OF WARRANTIES AND CLAIMS:
 LIMITATION OF REMEDIES.  THERE ARE NO WARRANTIES BY OR ON BEHALF OF SECURED
PARTY AND NEITHER THE SUPPLIER NOR ANY OTHER PARTY IS SECURED PARTY’S AGENT.
DEBTOR ACKNOWLEDGES AND AGREES BY ITS SIGNATURE BELOW AS FOLLOWS:  (A) SECURED
PARTY MAKES NO WARRANTIES EITHER EXPRESS OR IMPLIED AS TO THE CONDITION OF THE
COLLATERAL, ITS MERCHANTABILITY, ITS FITNESS OR SUITABILITY FOR ANY PARTICULAR
PURPOSE, ITS DESIGN, ITS CONDITION, ITS CAPACITY, ITS QUALITY, OR WITH RESPECT
TO ANY CHARACTERISTICS OF THE COLLATERAL; (B) DEBTOR ACCEPTS COLLATERAL “AS IS”
AND WITH ALL FAULTS;  (C) DEBTOR ACKNOWLEDGES THAT THE COLLATERAL WILL BE USED
SOLELY FOR COMMERCIAL OR BUSINESS PURPOSES; (D) IF THE COLLATERAL IS NOT
PROPERLY INSTALLED, DOES NOT OPERATE AS REPRESENTED OR WARRANTED BY THE SUPPLIER
OR MANUFACTURER, OR IS UNSATISFACTORY FOR ANY REASON, REGARDLESS OF CAUSE OR
CONSEQUENCE, DEBTOR’S ONLY REMEDY, IF ANY, SHALL BE AGAINST THE SUPPLIER OR
MANUFACTURER OF THE COLLATERAL AND NOT AGAINST SECURED PARTY; (E) DEBTOR SHALL
HAVE NO REMEDY FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES AGAINST SECURED PARTY;
AND (F) NO DEFECT, DAMAGE OR UNFITNESS OF THE COLLATERAL FOR ANY PURPOSE SHALL
RELIEVE DEBTOR OF THE OBLIGATION TO MAKE PAYMENTS OR RELIEVE DEBTOR OF ANY OTHER
OBLIGATION UNDER THIS AGREEMENT.

 

E.                                      Amendments: No term or provision of this
Agreement may be amended, altered, waived or discharged except by a written
instrument signed by all parties to this Agreement.

 

THIS AGREEMENT, THE TERMS OF WHICH HAVE BEEN FREELY NEGOTIATED BY EACH PARTY, IS
SUBJECT TO THE TERMS AND CONDITIONS ON THE REVERSE SIDE OR FOLLOWING PAGE WHICH
ARE MADE A PART HEREOF AND WHICH DEBTOR AND SECURED PARTY ACKNOWLEDGE THEY HAVE
READ AND ACCEPTED.

 

THIS IS A NON-CANCELABLE AGREEMENT.

 

Secured Party:

American Express Business Finance Corporation

Debtor:

Schlotzsky’s, Inc.

By:

/s/ M.A. OWEN

 

By:

/s/ JOHN C. WOOLEY

 

Title:

Team Leader

Print Name:

John C. Wooley

 

 

Title:

CEO and President

 

Certificate of acceptance: The undersigned Debtor certifies to Secured Party
that all items of Collateral referred to above or on the attachment(s) hereto
have been received and irrevocably accepted by the Debtor and were at the time
of receipt in good order and condition and acceptable to use.  Debtor approves
payment by Secured Party to the Supplier.  Debtor hereby certifies that Secured
Party has fully and satisfactorily performed all covenants and conditions to be
performed by it under the Agreement.  Debtor agrees to enforce, in its own name,
all warranties, agreements or representations, if any, which may be made by the
Supplier in respect to the Collateral.

 

 

/s/ JOHN C. WOOLEY

 

Signature

Date

 

REQUEST FOR ELECTRONIC PAYMENT

Please attach a voided check from the account to be debited

 

The undersigned hereby authorizes and requests Secured Party to initiate
electronic debit entries (and credit entries and adjustments for any debit
entries in error) or affect a charge by any other commercially accepted practice
to the account indicated below in the financial institution named below
(“Depository”).  The undersigned hereby authorizes and requests the Depository
to honor the debit and/or credit entries initiated by Secured Party.  This
authorization is for payments due under the referenced Agreement. This authority
is to remain in force until such time as all amounts due under the Agreement are
paid in full or until Secured Party and Depository have received written
notification from the undersigned terminating this authorization in such time
and manner as to afford Secured Party and Depository a reasonable opportunity to
act on it.

 

Customer Name Printed:  Schlotzsky’s, Inc.

Agreement Number:  412209/809094

Depository Name and Branch:

 

 

Account Number:

 

Depository Address (city & state):

 

 

 

Depository Telephone Number:

 

 

Customer Signature:

 

 

1

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

Agreement Number:  412209/809094

 

1.                                      Definitions; Reports:  The words “you”
and “your” refer to the DEBTOR, its successors and assigns, as shown on the
reverse side or preceding page, as applicable (the “first page”).  The words
“we”, “us” and “our” refer to the SECURED PARTY, its successors and assigns, as
shown on the first page. You authorize us and our designees to obtain
investigative credit reports, regarding you and each guarantor, from a credit
bureau or a credit agency and to investigate the references given on any
statement or data obtained and to share such reports with others.

 

2.                                      Acceptance: We agree to lend to you, and
you agree to borrow from us, an amount for the purchase of: equipment, items,
products, software, services, and other personal property described or
referenced on the first page (“Collateral”), for the term shown on the first
page (“Initial Term”), which shall commence on the commencement of Secured
Party’s billing cycle following the funding of the loan evidenced by the
Agreement (the “Loan”).  We shall have no obligations hereunder until we accept
and sign this Agreement at our offices.  If this Agreement is executed by you
and thereafter sent to us by facsimile transmission, then until such time as we
have received the Agreement with your manual signature thereon, such facsimile
transmission shall constitute, upon acceptance and execution by us in our
offices, the original Agreement and chattel paper and shall be admissible for
all purposes as the original Agreement.  You agree to promptly forward to us the
Agreement with your manual signature thereon and upon receipt by us, the
Agreement with your manual signature thereon shall constitute the chattel paper
in lieu of such facsimile transmission.

 

3.                                      Security Interest: You hereby grant to
us a security interest under the Uniform Commercial Code (“UCC”) in the property
described or referenced as Collateral and all accessions and additions thereto
and replacements thereof and all proceeds and products of the foregoing
(collectively, the “Collateral” and individually an “Item” or “Item of
Collateral”).  Such security interest is granted to secure payment and
performance by you of your obligations hereunder and under any other present or
future agreement with us.

 

4.                                      Payments: You promise to pay us the
payments shown on the same page, in advance, commencing as of the first day of
the Initial Term and continuing on the first day of each (each, a “Payment)
month in which a payment is due (each day a Payment is due hereunder a “Payment
Date”), without need of an invoice; provided, as indicated in the Schedule of
Payments, the payments included in the Total Initial Payment shall be paid upon
your execution of this Agreement.  We reserve the right to adjust the payment
shown in the Schedule of Payments, by up to 10% to reflect changes in the final
amounts paid to the Supplier or amount borrowed.  Any such adjustment shall be
reflected on a subsequent invoice to be sent to you within 30 days.  If the
contemplated transaction is not consummated, the Total Initial Payment may be
retained, by us, as partial compensation for costs and expenses incurred in
preparation for the transaction.  On second Payment Date in addition to the
Payment due on such date you agree to pay us an amount equal to 1/30th of the
Payment Amount for each day from and including the date the loan is funded to
but excluding the first day of the Interim Term.  Your obligation to make
payments and pay other amounts hereunder is absolute and unconditional and not
subject to abatement, reduction or set-off for any reason whatsoever. The
Initial Term shall continue for the number of months indicated on the first
page. The Deposit shown on the first page shall not bear interest and we may
apply the Deposit to cure any default, in which event you will promptly restore
the Deposit to its full amount.  After all of the obligations under this
Agreement are fully paid and performed, any remaining balance of the Deposit
shall be refunded to you.  Provided that no event of default has occurred or is
continuing, Lessee may terminate this EFA at any time on or before the 30th day
following the date of this Addendum by making a cash payment in the amount of
$494,712.03; or terminate this EFA 30 days after but before the 60th day
following the date of this Addendum by making a cash payment in the amount of
$489,371.18; or terminate this EFA after the 60th day but before the 90th day
following the date of this Addendum by making a cash payment in the amount of
$483,976.92.

 

5.                                      Location: You agree to maintain records
showing the location of each item of Collateral.  You shall report such location
to us upon our request.  Your failure, to maintain records showing the location
of each item of Collateral and/or to report the location of each item of
Collateral shall constitute a default.

 

6.                                      Maintenance; Installation: You are
responsible for installing and keeping the Collateral in good working order. You
shall not make any alterations, additions or improvements to the Collateral,
which detract from its economic value or functional utility.  All additions and
improvements made to the Collateral shall be deemed accessions thereto, and
shall not be removed if removal would impair the Collateral’s economic value or
functional utility.  If the Collateral is damaged or lost, you agree to continue
making scheduled payments unless you pay the Casualty Value pursuant to Section
13.

 

7.                                      Insurance:  You agree to keep the
Collateral fully insured against loss until this Agreement is paid in full and
to have us named as loss payee. You also agree to obtain a general public
liability insurance policy, with minimum limits of $100,000/$300,000 for bodily
injury and $50,000 for property damage,  from anyone who is acceptable to us.
You agree to provide us with certificates or other evidence of insurance
acceptable to us, before the Initial Term begins, and during the term.  If at
any time you have failed to deliver to us a valid certificate of insurance
reflecting such insurance as being in effect, then we will have the right, but
no obligation, to have such insurance protecting us placed for the term of the
Agreement at your expense; and if so placed, we will add to your payment and you
will pay us our costs of obtaining such insurance and any customary charges or
fees of ours or our designee associated with such insurance together with
interest thereon at the maximum rate permitted by applicable law.

 

8.                                      Taxes and Fees: You agree to pay when
due or reimburse us for all taxes, fees, fines and penalties relating to use or
ownership of the Collateral or to this Agreement, including documentary stamp
taxes, now or hereafter imposed, levied or assessed by any federal, state or
local government or agency.  If any federal, state, county or local government
or agency requires any taxes, charges or fees to be paid in advance, and we pay
such taxes, charges or fees, we reserve the right to adjust the payment shown in
the Schedule of Payments, to reflect the payment of such taxes, charges or
fees.  Any such adjustment shall be reflected on a subsequent invoice to be sent
to you within 30 days.

 

9.                                      Personal Property:  The Collateral will
be and shall remain personal property and, if requested by us, you will obtain
real property waivers satisfactory to us.  You shall keep the Collateral free
from any and all liens and encumbrances.  You shall give us immediate notice of
any attachment or other judicial process, liens or encumbrances affecting the
Collateral. You hereby authorize us and appoint us as your attorney-in-fact with
the power of attorney to file this Agreement and any financing statement(s) or
security agreement(s) with respect to the Collateral in any state in the United
States. You further authorize us to file this Agreement and such financing
statements or security agreements without your signature thereon. If your
signature on any financing statement is required by law, you shall execute such
supplemental instruments and financing statements we deem to be necessary and
advisable and shall otherwise cooperate to defend our title by filing or
otherwise.  You also agree to pay us on demand filing, registration and
releasing fees prescribed by the UCC or other law.  Any Collateral that is
subject to title registration laws shall be titled and registered as directed by
us.

 

10.                               Default; Remedies: If you do not pay when due
or if you breach or fail to perform any of your other covenants and promises
under this Agreement or any other agreement entered into by you and held or
serviced by us or if you declare bankruptcy or insolvency or if you terminate
your entity existence or take any actions regarding the cessation or winding up
of your business affairs, you will be in default. If you are in default, at our
election, we can accelerate and require that you pay, as reasonable liquidated
damages for loss of bargain, the “Accelerated Balance”.  The Accelerated Balance
will be equal to the total of (i) accrued and unpaid amounts, and (ii) the
remaining payments. We can also pursue any of the remedies available to us under
the UCC or any other law. In addition, you agree to pay our reasonable
attorneys’ fees and actual costs including repossession and collection costs,
and all non-sufficient funds charges and similar charges.

 

11.                               Late Charge:  If any part of a payment is
late, you agree to pay a late charge equal to the lesser of (a) the greater of
10% of the payment or $25.00 or (b) the maximum amount permitted by applicable
law.

 

12.                               Assignment; Inspection:  YOU HAVE NO RIGHT TO
SELL, TRANSFER, ASSIGN, LEASE OR ENCUMBER THE COLLATERAL OR THIS AGREEMENT.  We
may sell, transfer, assign, or encumber this Agreement.  You agree that if we
sell, transfer, assign, or encumber this Agreement, the assignee will have the
rights and benefits that we assign to the assignee and will not have to perform
any of our obligations.  You agree that the rights of the assignee will not be
subject to any claims, defenses or set-offs that you may have against us.  We
and our agents and representatives shall have the right at any time during
regular business hours to inspect the Collateral and for that purpose to have
access to the location of the Collateral.

 

13.                             Risk of Loss:  You hereby assume and shall bear
the entire risk of loss, theft, damage and destruction of the Collateral from
any cause whatsoever and no loss, theft, damage or destruction of the Collateral
shall relieve you of the obligation to make scheduled payments or any other
obligation under this Agreement, and this Agreement shall remain in full force
and effect except as provided below.  You shall promptly notify us in writing of
such loss, theft, damage or destruction.  If damage of any kind occurs to any
item of Collateral, you, at our option, shall at your expense (a) place the item
in good repair, condition or working order, or (b) if the Collateral cannot be
repaired or is lost, stolen or suffers a constructive loss under an insurance
policy covering the Collateral, pay to us the “Casualty Value.”  The Casualty
Value will be equal to the total of (i) accrued and unpaid amounts, and (ii) the
remaining payments discounted to present value using the Federal Funds rate as
of the date of payment.

 

14.                               Choice of Law; Consent to Jurisdiction; Venue:
This Agreement shall be interpreted, and all rights and liabilities of the
parties hereto and thereunder shall be determined and governed as to validity,
interpretation, enforcement and effect, by the laws of the State of California. 
Without limiting the right of Secured Party to bring any action or proceeding
against Debtor in the courts of other jurisdictions, Debtor hereby irrevocably
submits to the jurisdiction of any State or Federal court located in California
or in any other state where Secured Party has an office.  Secured Party and
Debtor expressly waive any right to a trial by Jury.

 

15.                               Miscellaneous:  During the term of this
Agreement, you agree to provide us with all financial statements and copies of
federal or state tax returns as we may reasonably request.  If we supply you
with labels, you shall label any and all items of Collateral and shall keep the
same affixed in a prominent place.  If any provision hereof or any remedy herein
provided is found to be invalid under any applicable law, such provision shall
be inapplicable and deemed omitted, but the remaining provisions hereof,
including remaining default remedies, shall be given effect in accordance with
the manifest intent hereof.  You agree that any delay or failure to enforce our
rights under this Agreement does not prevent us from enforcing any rights at a
later time. You agree that the terms and conditions indicated above and on the
first page are a complete and exclusive statement of our agreement and they may
be modified only by written agreement signed by all of the parties hereto and
not by course of performance. You agree that the original of this Agreement may
be microfilmed or electronically duplicated and a photostatic copy of such
microfilm or electronic duplication may be introduced in lieu of the original
thereof and without further foundation. The parties hereto expressly waive the
secondary evidence rule. You acknowledge receipt of a copy of this Agreement. 
You agree that this Agreement will be binding upon your successors, assigns,
heirs and legal representatives.  You agree that our waiver of any provision
hereunder shall not constitute a waiver of any other matter. It is the express
intent of the parties not to violate any applicable usury laws or to exceed the
maximum amount of interest permitted to be charged or collected by applicable
law, and any such excess payment will be applied to the payments in inverse
order of maturity, and any remaining excess will be refunded to you.

 

2

--------------------------------------------------------------------------------